Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on July 15, 2022 was received. Claim 1 was amended. Claims 2-4, 8, 14 and 17-19 were canceled. Claims 22-23 were added. Claims 15-16 and 20-21 were withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued April 15, 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9-13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US20110284388) in view of She (US20160372228) and Wang (US20050009213), and further as evidenced by Mori1 (US20150152124) and Mori2 (US20130183534).  
Regarding claim 1, Bae teaches a method of plating a resin using a graphene thin layer (abstract) (a method of forming a plated object).  Bae teaches forming a reduced graphene oxide layer (electrically conductive layer) on the surface of a resin substrate (paragraphs 0052-0059, 0030). Bae teaches the substrate is a resin, which is electrically non-conductive (paragraphs 0052, 0006). Bae teaches to activate the surface of the reduced graphene oxide by an active agent NP-8 and hydrochloric acid (paragraph 0061) (providing a catalyst on the electrically conductive layer). NP-8 and hydrochloric acid activation form Pd-Sn catalyst (palladium catalyst) on the surface of a substrate for further electroless plating are evidenced by Mori1 (paragraph 0179) and Mori2 (paragraph 0171). Bae teaches to form an electroless copper plating layer on the activated surface by dipping the substrate in an electroless copper plating solution (paragraph 0061) (contacting the catalyst with an electroless plating bath solution to form a metallic layer over the substrate, thereby forming the plated object).
While Mori1 and Mori2 clearly cited the active agent NP-8 and hydrochloric acid provides Pd-Sn catalyst (palladium catalyst) on the surface, Examiner notices Bae does not explicitly recite a palladium catalyst is formed. Nevertheless, She teaches a method of making a composite material by activating the surface of carbon based material, such as graphene and carbon nanotubes, with palladium ion solution for further electroless plating (abstract, paragraphs 0011-0012). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to activate the surface of the conductive carbon material, such as graphene (reduced graphene oxide) and carbon nanotubes, with palladium catalyst for further electroless plating as suggested by She in the method of forming a plated object as disclosed by Bae because She teaches such activation facilitates the further electroless plating process (abstract, paragraphs 0006, 0010-0012). 
Bae in view of She does not explicitly teaches the density of the catalyst relative to the electrically conductive layer. However, Wang teaches a method of selective covering the exposed surface of the embedded interconnects on ta substrate such as semiconductor wafer (paragraphs 0002-0003), wherein the process involves electroless plating (paragraph 0006). Wang teaches the substrate is contacted with a Pd catalyst containing solution to deposit the catalyst on the surface of the substrate. Wang teaches to use the minimum of 0.4 microgram per centimeter square of catalyst on the surface of the substrate (touching the claimed range) in order to form an uniform and continuous electroless plating film (paragraphs 0112-0113), and impartation of Pd in high amount causes corrosion of the to be plated material and increases the resistivity of the catalyst imparted material but the plating cannot be effected if the catalyst amount is too low (paragraph 0112-0113). When a touching or overlapping range is found in the prior art, this is considered sufficient to support a holding of obviousness. In re Malagari, 182 USPQ 549.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the catalyst density as suggested by Wang in the method of forming a plated object as disclosed by Bae in view of She because Wang teaches such level of density of catalyst allows the formation of a uniform and continuous electroless plating film over the entire surface of the substrate (pargraph 0113). In addition, it would have been within the skill of the ordinary artisan to adjust and optimized in the density of the catalyst on the surface of the substrate in the electroless plating process to yield a desired uniformity of the plated layer, avoid corrosion and increases the resistivity of the plated substrate. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It would also be obvious to one of ordinary skill in the art to adjust catalyst density on the surface to a lower amount as suggested by Wang as Bae in view of She teaches the catalyst is formed on a conductive surface, which has a level of catalytical capability for the electroless plating process. Thus, a less amount of the catalyst (low density) would be needed to achieved the desired result of forming an uniform and continuous electroless plating film (paragraphs 0112-0113). It is noted that applicant has not established the criticality of the claimed range. 
Regarding claim 5, Bae teaches the electrically conductive layer is reduced graphene oxide and it’s formed by dipping the mixture comprising graphene oxide dispersion and dipping the substrate adhered with graphene oxide in a solution for reduction (paragraphs 0028-0030, 0054-0059). 
Regarding claim 6, Bae teaches to activate the surface of the reduced graphene oxide by dipping the substrate in the solution of active agent NP-8 (comprising catalyst precursor) and hydrochloric acid (paragraph 0061). NP-8 and hydrochloric acid activation form Pd-Sn catalyst on the surface of a substrate for further electroless plating are evidenced by Mori1 (paragraph 0179) and Mori2 (paragraph 0171). Thus, Bae teaches to dip the substrate in a catalyst solution comprising a catalyst precursor so that the catalyst precursor is adhered to the electrically conductive layer. 
Regarding claim 9, Bae teaches the electroless plating solution comprises a metal precursor and a reducing agent (paragraph 0061).
Regarding claim 10, Bae teaches dipping the catalyst activated substrate in the electroless plating solution (paragraph 0061) (dipping the substrate, the electrically conductive layer on the surface of the substrate, the catalyst on the electrically conductive layer in the electroless plating bath solution). 
Regarding claim 11, Bae teaches the temperature of the electroless plating bath is 30-35ºC, which is inside of the claimed range (paragraph 0061).
Regarding claims 12-13, Bae teaches the metallic layer is copper (paragraph 0061)
Regarding claim 22, Wang teaches to use the minimum amount of the catalyst on the surface of the substrate in order to form an uniform and continuous electroless plating film (paragraphs 0112-0113), and impartation of Pd in high amount causes corrosion of the to be plated material and increases the resistivity of the catalyst imparted material but the plating cannot be effected if the catalyst amount is too low (paragraph 0112-0113). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimized in the density of the catalyst on the surface of the substrate in the electroless plating process to yield a desired uniformity of the plated layer, avoid corrosion and increases the resistivity of the plated substrate. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It would also be obvious to one of ordinary skill in the art to adjust catalyst density on the surface to a lower amount as suggested by Wang as Bae in view of She teaches the catalyst is formed on a conductive surface, which has a level of catalytical capability for the electroless plating process. Thus, a less amount of the catalyst (low density) would be needed to achieved the desired result of forming an uniform and continuous electroless plating film (paragraphs 0112-0113). It is noted that applicant has not established the criticality of the claimed range. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (US20110284388) in view of She (US20160372228) and Wang (US20050009213), and further as evidenced by Mori1 (US20150152124) and Mori2 (US20130183534) as applied to claims 1, 5-6, 9-13 and 22 above, and further in view of Tsurumi (US20100113264). 
Regarding claim 7, Bae in view of She and Wang teaches all limitation of this claim, except the catalyst precursor is dipped in the reducing agent to form the catalyst. However, Tsurumi teaches a method of forming conductive layer on the resin film by electroless plating (abstract, paragraph 0032). Bae teaches the catalyst precursor adhered to the substrate can be converted by either dipping in a solution with reducing agent by dipping into the electroless plating bath comprising the reducing agent (paragraph 0300). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the catalyst precursor by dipping the substrate in a reducing agent as suggested by Tsurumi in the method of forming a plated object as disclosed by Bae in view of Wang because Tsurumi teaches either dipping in the reduction agent or the electroless plating bath comprising the reducing agent can reduce the catalyst precursor to be a o-valent metal to facilitate electroless plating (paragraph 0300). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (US20110284388) in view of She (US20160372228) and Wang (US20050009213), and further as evidenced by Mori1 (US20150152124) and Mori2 (US20130183534) as applied to claims 1, 5-6, 9-13 and 22 above, and further view of Furihata (US20050218110). 
Regarding claim 23, Bae in view of She and Wang teaches all limitation of this claim, except the catalyst is formed via evaporation or sputtering. However, Furihata teaches a method of electroless plating (paragraph 0088). Furihata teaches the catalyst is formed on the substrate by dipping successively in the solution including tin chloride and a catalyst liquid including palladium chloride (paragraph 0184, same as She, wet method), or by sputtering (paragraph 0185, dry method). Therefore, it would have been obvious to one of ordinary skill in the art to substitute sputtering for dipping in catalyst liquid as the method to form catalyst on the surface in the method of electroless plating as disclosed by Bae in view of She and Wang. 

Response to Arguments
Applicant's arguments filed on July 15, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Wang teaches the minimum amount of catalyst is 0.4 microgram per centimeter square, which is outside of the claimed range. 

In response to Applicant’s arguments, please consider the following comments:
As discussed above, Wang teaches to use the minimum of 0.4 microgram per centimeter square of catalyst on the surface of the substrate (touching the claimed range) in order to form an uniform and continuous electroless plating film (paragraphs 0112-0113), and impartation of Pd in high amount causes corrosion of the to be plated material and increases the resistivity of the catalyst imparted material but the plating cannot be effected if the catalyst amount is too low (paragraph 0112-0113). When a touching or overlapping range is found in the prior art, this is considered sufficient to support a holding of obviousness. In re Malagari, 182 USPQ 549. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the catalyst density as suggested by Wang in the method of forming a plated object as disclosed by Bae in view of She because Wang teaches such level of density of catalyst allows the formation of a uniform and continuous electroless plating film over the entire surface of the substrate (pargraph 0113). In addition, it would have been within the skill of the ordinary artisan to adjust and optimized in the density of the catalyst on the surface of the substrate in the electroless plating process to yield a desired uniformity of the plated layer, avoid corrosion and increases the resistivity of the plated substrate. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It would also be obvious to one of ordinary skill in the art to adjust catalyst density on the surface to a lower amount as suggested by Wang as Bae in view of She teaches the catalyst is formed on a conductive surface, which has a level of catalytical capability for the electroless plating process. Thus, a less amount of the catalyst (low density) would be needed to achieved the desired result of forming an uniform and continuous electroless plating film (paragraphs 0112-0113). It is noted that applicant has not established the criticality of the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NGA LEUNG V LAW/Examiner, Art Unit 1717